Title: From Benjamin Franklin to Richard Jackson, 14 March 1764
From: Franklin, Benjamin
To: Jackson, Richard


Dear Sir,
Philada. March 14. 1764
I wrote to you on the 8th Instant, intending that Letter via Bristol, but it goes with this.
The Bill I mention’d is since come down with an absolute Refusal, as the Proprietary Instructions were not comply’d with, to have his Town Lots exempted, and his best located unimprov’d Lands rated no higher than the lowest of the People’s. The House, extreamly desirous to grant the Money to the Crown, as they approve highly of the General’s Plan, will break thro’ all their Rules, and send up a new Bill complying with every Demand, and making every Amendment; but as they esteem those I have mention’d to be contrary to common Justice and common Sense, tho’ supported by the old Order in Council, they are highly provok’d at the Governor’s insisting on them. I wish some good Angel would forever whisper in the Ears of your great Men, that Dominion is founded in Opinion, and that if you would preserve your Authority among us, you must preserve the Opinion we us’d to have of your Justice. That Decision was certainly unequal. A Lot the Proprietor lately sold to Mr. Stamper here, pays now, as they tell me, near £7 Tax, which in the Proprietor’s Hands would not (being to be rated as unimprov’d Land) pay more than 7 pence half penny. And this not owing to any Improvement, but merely the Change of Owner. Some other of the Amendments to that and the Militia Bill (which is likewise return’d) are very disgusting, appearing to be calculated for that purpose, and I foresee an immediate Breach; tho’ the House had a sincere Desire to continue on good Terms with the Governor, and have accordingly treated him with the utmost Respect ever since his Arrival, shewing on all Occasions the greatest Regard to every thing he recommended to them. But the Proprietary Aversion to the People here appears now to be hereditary and inveterate, and the People’s old Dislike to them and their Government will of course be revived. As yet nothing unkind has proceeded from the House; but yesterday another little Bill for collecting a small Tonnage to support a Lighthouse, came down refused, with a Message, that it was for no other Reason, than that the House had nam’d the Officer in the Bill, and thereby made an Infringement of his Majesty’s Prerogatives, which were intrusted to his the Governor’s Care. The House had put in the Name because it was not proper to send the Bill up with a Blank; and had the Governor by way of Amendment, propos’d another Officer, they would have made no Objection, having no particular Attachment to the Person, and the Office a Trifle; but they observe this first Occasion is readily snatch’d at, to charge them with Disloyalty, tho’ the King’s Prerogative of appointing a Toll-gatherer at a Turnpike was what they had never heard of before, and this is no more. Violent Suspicions, too, now begin to prevail, that the armed Mob in the Country, tho’ not at first promoted, has since been privately encourag’d by the Governor’s Party, to awe the Assembly, and compell them to make such a Militia Law as the Governors have long aim’d at. What increases that Suspicion is, that the Assembly’s Proposal of joining with the Governor in giving Answer to the Remonstrance presented by the Deputies of that Mob, was rejected, tho’ intended merely to add Weight to that Answer, by showing that the Government was unanimous. The Proposal was approved by the moderate Part of the Governor’s Council. He chose, however, to give his Answer separately, and what it was is a Secret; we only learn that they went home extreamly well satisfy’d with the Governor, and are soon expected down again. To encrease our Confusions, a bitter Enmity has arisen between the Presbyterians and Quakers; abusive Pamphlets are every Day coming out on both sides, and I think there is some Danger of Mischief between them. All Parties begin now to wish for a King’s Government. The Mobs strike a general Terror, and many talk of Removing into other Provinces, as thinking both their Persons and Properties insecure.
I receiv’d duly your Favours of Nov. 12. and 26. and of Decemr. 9. I have been so busy lately, that I could not attend to the Affair with Mr.Coxe, and have not talk’d with him as I intended on the Subject of his Proposal, but shall soon, in order to have it clear and explicit. The Assembly think themselves much misrepresented and very ill used by General Amherst, but will not give the Treasury any Trouble about the Inequality of Division, and have pass’d a Bill to refund the other Colonies. The rigorous Execution of the Sugar Act, occasions much Commotion among our Merchants in North America; and the Difficulty foreseen of making Returns to England for Goods, if the Trade is stopt with the Foreign Islands, begins to produce Schemes of Industry and greater Frugality among the People, which many suppose will be more advantageous to us than that Trade if it were quite open.
The Maryland People are no happier under their Proprietary Government than we are under ours. You will see this by a Pamphlet I send you that is lately publish’d there. The Gentlemen of that Country have no Agent or Patron in London, and have begg’d me to recommend them and their Affairs to your Protection. I think ’tis likely that at their next Session the Assembly will petition the Crown to take the Government, making the Proprietaries a Compensation. They have no Publick Money to defray the Charges of prosecuting such a Petition, but will raise a handsome Sum by Subscription. If you should think that Pamphlet can do them any Service, they send a Score of them, requesting you would cause them to be distributed so as to come into proper Hands, in which you need not appear, your Bookseller can send them.
There is a worthy Friend of mine, Mr. Joseph Chew, of New London, who writes me, that the Collectorship of the Customs there is vacant, and that he has apply’d to be appointed. I should be glad he might succeed, and could wish, if not inconvenient, that you would speak a good Word for him. I am, with the greatest Regard, Dear Sir, Your most obedient humble Servant
B Franklin
P.S. Just as the London Ship was on the Point of Sailing, some Reasons occur’d against sending my Letters in her. This therefore goes viâ Bristol. But the Parcel of Pamphlets above mention’d are gone in the London Ship.
R. Jackson, Esqr.
 
Endorsed: 14th Mar 1764 Benjn. Franklin Esq
